The Grievance Committee for the Ninth Judicial District moves to hold Le Roy F. Dreyfuss in contempt for his failure to obey a judicial subpoena duces tecum of .this court. Mr. Dreyfuss, who was admitted to the Bar by the Appellate Division, First Judicial Department on March 4, 1946, has submitted his resignation as an attorney and counselor at law. Mr. Dreyfuss admits that he is the subject of an investigation by the Grievance Committee for the Ninth Judicial District and that, among others, the following allegations of professional misconduct are pending before said committee: While serving as an attorney for the administratrix of an estate, Dreyfuss sold property of the decedent and held the proceeds, totaling approximately $215,000 in escrow; that he was discharged as the attorney and new counsel retained; that the new attorney discovered that Dreyfuss converted approximately $138,000 from the escrow account; and that respondent failed to co-operate with the Grievance Committee for the Ninth Judicial District in its investigation of the complaints concerning respondent. The grievance committee also points out that Mr. Dreyfuss was indicted by the Westchester County Grand Jury based upon this misconduct and that he was disciplined by the Connecticut State Bar for conversion in 1978 and indefinitely suspended by that Bar in 1981 for making improper sexual advances to a client. Mr. Dreyfuss further states that his resignation is made freely and voluntarily, without coercion or duress of any kind; that he is fully aware of the implications of submitting his resignation; and- that if disciplinary proceedings were commenced against him predicated on the misconduct under investigation he could not successfully defend himself on the merits. Under the circumstances herein, the petitioner’s motion to hold Mr. Dreyfuss in contempt is denied and Mr. Dreyfuss’ resignation as an attorney is accepted and directed to be filed; and it is ordered that his name be stricken *825from the roll of attorneys and counselors at law, effective immediately. Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.